EXHIBIT 10.74
 

 
 
SERIES F CONVERTIBLE PREFERRED STOCK ISSUANCE
AGREEMENT
 
Dated as of August 29, 2008
 
among
 
BPO MANAGEMENT SERVICES, INC.
 
and
 
THE EXCHANGING HOLDERS LISTED ON EXHIBIT A
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 

  Page ARTICLE I ISSUANCE OF PREFERRED STOCK
 3
 
1.1 Exchange of Warrants and Issuance of Stock 
 3
  1.2 Conversion Shares 
 3
  1.3 Exchanged Warrants and Closing 
 3
        ARTICLE II REPRESENTATIONS AND WARRANTIES
 4
  2.1 Representations and Warranties of the Company 
 4
  2.2 Representations and Warranties of the Exchanging Holders 
 8
        ARTICLE III COVENANTS
 11
  3.1 Securities Compliance 
 11
  3.2 Compliance with Laws 
 11
  3.3 Amendments 
 11
  3.4 Other Agreements 
 11
  3.5 Reservation of Shares 
 11
  3.6 Transfer Agent Instructions 
 12
  3.7 Disclosure of Transaction 
 12
 
3.8 Disclosure of Material Information 
 12
  3.9 Pledge of Securities 
 13
     
 
ARTICLE IV CONDITIONS
 13
  4.1 Conditions Precedent to the Obligation of the Company to Issue the Shares 
 13
  4.2 Conditions Precedent to the Obligation of the Exchanging Holders to
Purchase the Shares 
 14
 
      ARTICLE V STOCK CERTIFICATE LEGEND
 15
  5.1 Legend 
 15
        ARTICLE VI INDEMNIFICATION
 16
  6.1 Company Indemnity 
 16
  6.2 Indemnification Procedure 
 16
        ARTICLE VII MISCELLANEOUS
 17
  7.1 Fees and Expenses 
 17
  7.2 Specific Enforcement, Consent to Jurisdiction 
 17
  7.3 Entire Agreement; Amendment 
 18
  7.4 Notices 
 18
  7.5 Waivers 
 19
  7.6 Headings 
 19
  7.7 Successors and Assigns 
 19
  7.8 No Third-Party Beneficiaries 
 19
  7.9 Governing Law 
 19
  7.10 Survival 
 19
  7.11 Counterparts 
 20
  7.12 Publicity 
 20
  7.13 Severability 
 20
  7.14 Further Assurances 
 20
  7.15 2007 Stock Incentive Plan Amendment 
 20



 
-i-

--------------------------------------------------------------------------------

 

SERIES F CONVERTIBLE PREFERRED STOCK ISSUANCE AGREEMENT
 
This SERIES F CONVERTIBLE PREFERRED STOCK ISSUANCE AGREEMENT (the “Agreement”)
is dated as of August 29, 2008 by and among BPO Management Services, Inc., a
Delaware corporation (the “Company”), and each of the persons who are exchanging
certain warrants for shares of Series F Convertible Preferred Stock of the
Company, whose names are set forth on Exhibit A hereto (individually, an
“Exchanging Holder” and collectively, the “Exchanging Holders”).
 
The parties hereto agree as follows:
 
ARTICLE I
 
ISSUANCE OF PREFERRED STOCK
 
1.1           Exchange of Warrants and Issuance of Stock.    Upon the following
terms and conditions, the Company shall issue to the Exchanging Holders that
number of shares of the Company’s Series F Convertible Preferred Stock, par
value $0.01 per share and stated value of $4.25 per share (the “Preferred
Shares”), each Preferred Share initially convertible into shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”) at the
Conversion Price (as defined in the Certificate of Designation (as defined
below)), which Conversion Price shall initially be $0.17, subject to adjustment
as set forth therein, in the amounts set forth opposite such Exchanging Holder’s
name on Exhibit A hereto and, in exchange therefor, each of the Exchanging
Holders shall transfer to the Company for cancellation all and not less than all
of the Series A Warrants to Purchase Shares of Common Stock of the Company,
Series B Warrants to Purchase Shares of Common Stock of the Company, and those
Series D Warrants to Purchase Shares of Common Stock of the Company that have a
current exercise price of $1.10 that are owned by such Exchanging Holders
(collectively, the “Warrants”), which Warrants are presently exercisable for
shares of Common Stock, in the amounts set forth opposite such Exchanging
Holder’s name on Exhibit A hereto.  The designation, rights, preferences, and
other terms and provisions of the Series F Convertible Preferred Stock are set
forth in the Certificate of Designation of the Relative Rights and Preferences
of the Series F Convertible Preferred Stock attached hereto as Exhibit B (the
“Certificate of Designation”).  The Company and the Exchanging Holders are
executing and delivering this Agreement in accordance with and in reliance upon
the exemption from securities registration afforded by Section 3(a)(9) of the
Securities Act of 1933, as amended (the “Securities Act”), or Section 4(2) of
the Securities Act.
 
1.2           Conversion Shares.    The Company has authorized and, subject to
an amendment of its Certificate of Designation, has reserved and covenants to
continue to reserve, free of preemptive rights and other similar contractual
rights of stockholders, a number of shares of Common Stock equal to one hundred
twenty percent (120%) of the number of shares of Common Stock as shall from time
to time be sufficient to effect the conversion of all of the Preferred Shares
then outstanding, which reservation shall be in effect not later than one year
following the Closing Date and thereafter.  The Preferred Shares and the
Conversion Shares are collectively referred to as the “Shares.”
 
1.3           Exchanged Warrants and Closing.    Subject to the terms and
conditions hereof, the Company agrees to issue to the Exchanging Holders and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms, and conditions of this Agreement, the Exchanging Holders,
severally but not jointly, agree to exchange all and not less than all of the
Warrants for the Preferred Shares.  The Preferred Shares shall be issued in a
single closing (the “Closing”).  The Closing shall take place not later than
upon the execution of this Agreement by the minimum number of parties required
to amend the Series D Convertible Stock Purchase Agreement (the “Closing
Date”).  The Closing shall take place at the offices of Bryan Cave LLP, 1900
Main Street, Suite 700, Irvine, California 92614 at 10:00 a.m., California time,
on such date.  Subject to the terms and conditions of this Agreement, at the
Closing, (x) the Company shall deliver or cause to be delivered to each
Exchanging Holder a certificate for the number of Preferred Shares as is set
forth opposite the name of such Exchanging Holder on Exhibit A attached hereto,
(y) each Exchanging Holder shall deliver or cause to be delivered to the Company
certificates representing all and not less than all of its Warrants as is set
forth opposite the name of such Exchanging Holder on Exhibit A attached hereto,
and (z) each of the Company and each Exchanging Holder shall deliver or cause to
be delivered to the relevant party any other documents required to be delivered
pursuant to Article IV hereof.
 
-3-

--------------------------------------------------------------------------------


 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
 
2.1           Representations and Warranties of the Company.    The Company
hereby represents and warrants to the Exchanging Holders, as of the date hereof
and the Closing Date (except as set forth on the Schedule of Exceptions attached
hereto with each numbered Schedule corresponding to the section number herein),
as follows:
 
(a)           Organization, Good Standing and Power.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware  and has the requisite corporate power to own, lease
and operate its properties and assets and to conduct its business as it is now
being conducted.  The Company does not have any subsidiaries except as
referenced in Section 2.1(g), below.  The Company and each such subsidiary is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary except for any jurisdiction(s)
(alone or in the aggregate) in which the failure to be so qualified will not
have a Material Adverse Effect (as defined in Section 2.1(h) hereof) on the
Company’s financial condition.
 
(b)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and perform this Agreement, the
Irrevocable Transfer Agent Instructions (as defined in Section 3.8), and the
Certificate of Designation (collectively, the “Transaction Documents”) and to
issue the Preferred Shares in accordance with the terms hereof.  The execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly and validly authorized by all necessary corporate action, and no further
consent or authorization of the Company or its Board of Directors or
stockholders is required.  This Agreement has been duly executed and delivered
by the Company.  This Agreement constitutes a valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership, or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.
 
-4-

--------------------------------------------------------------------------------


 
(c)           Capitalization.  The authorized capital stock of the Company and
the shares thereof issued and outstanding as of March 31, 2008 are set forth on
the Company’s Quarterly Report on Form 10-Q, as filed with the United States
Securities and Exchange Commission (the “Commission”) on May 20, 2008.  All of
the outstanding shares of the Common Stock and the Preferred Shares have been
duly and validly authorized.  The offer and sale of all capital stock,
convertible securities, rights, warrants, or options of the Company issued prior
to the Closing complied with all applicable Federal and state securities laws,
and no stockholder has a right of rescission or claim for damages with respect
thereto.  The Company has furnished or made available to the Exchanging Holders
true and correct copies of the Company’s Certificate of Incorporation as in
effect on the date hereof (the “Certificate”), and the Company’s Bylaws as in
effect on the date hereof (the “Bylaws”).
 
(d)           Issuance of Shares.  The Preferred Shares to be issued at the
Closing have been duly authorized by all necessary corporate action and the
Preferred Shares, when issued in accordance with the terms hereof, shall be
validly issued and outstanding, fully paid and nonassessable and entitled to the
rights and preferences set forth in the Certificate of Designation.  When the
Conversion Shares are issued in accordance with the terms of the Certificate of
Designation, such shares will be duly authorized by all necessary corporate
action and validly issued and outstanding, fully paid and nonassessable, and the
holders shall be entitled to all rights accorded to a holder of Common Stock.
 
(e)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, the performance by the Company of its
obligations under the Certificate of Designation and the consummation by the
Company of the transactions contemplated herein and therein do not and will not
(i) violate any provision of the Company’s Certificate or Bylaws, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration, or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument, or
obligation to which the Company is a party or by which it or its properties or
assets are bound, (iii) create or impose a lien, mortgage, security interest,
charge, or encumbrance of any nature on any property of the Company under any
agreement or any commitment to which the Company is a party or by which the
Company is bound or by which any of its respective properties or assets are
bound, or (iv) result in a violation of any federal, state, local, or foreign
statute, rule, regulation, order, judgment, or decree (including Federal and
state securities laws and regulations) applicable to the Company or any of its
subsidiaries or by which any property or asset of the Company or any of its
subsidiaries are bound or affected, except, in cases other than violations
pursuant to clauses (i) and (iv) above, for such conflicts, defaults,
terminations, amendments, accelerations, and violations as would not,
individually or in the aggregate, have a Material Adverse Effect.  The business
of the Company and its subsidiaries is not being conducted in violation of any
laws, ordinances, or regulations of any governmental entity, except for possible
violations which singularly or in the aggregate do not or will not have a
Material Adverse Effect.  The Company is not required under Federal, state, or
local law, rule, or regulation to obtain any consent, authorization, or order
of, or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver, or perform any of its obligations under the
Transaction Documents, or issue the Preferred Shares and the Conversion Shares
in accordance with the terms hereof or thereof (other than any filings which may
be required to be made by the Company with the Commission or state securities
administrators subsequent to the Closing, or any other Transaction Document);
provided that, for purposes of the representation made in this sentence, the
Company is assuming and relying upon the accuracy of the relevant
representations and agreements of the Exchanging Holders herein.
 
-5-

--------------------------------------------------------------------------------


 
(f)           Financial Statements.  The Company’s audited financial statements
for the fiscal year ended December 31, 2007 and unaudited financial statements
for the fiscal quarter ended March 31, 2008 (the “Unaudited Financial Statements
Date”) (such annual and quarterly financial statements are collectively referred
to herein as the “Financial Statements”) have been filed with the Commission as
part of the Company’s Annual Report on Form 10-KSB for the fiscal year ended
December 31, 2007, and Quarterly Report on Form 10-Q for the fiscal quarter
ended March 31, 2008.  The Financial Statements complied in all material
respects with the requirements of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules and regulations of the Commission
promulgated thereunder, and the Financial Statements do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  As of their
respective dates, the Financial Statements were complete and correct in all
material respects and complied with applicable accounting requirements and the
published rules and regulations of the Commission or other applicable rules and
regulations with respect thereto.  Such Financial Statements have been prepared
in accordance with accounting principles generally accepted in the United States
(“GAAP”) applied on a consistent basis during the periods involved (except (i)
as may be otherwise indicated in such financial statements or the Notes thereto
or (ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements), and fairly present
in all material respects the financial position of the Company and its
subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).
 
(g)           Subsidiaries.  The subsidiaries of the Company are listed on
Exhibit 21 to the Company’s Annual Report on Form 10-KSB, as filed with the
Commission on April 15, 2008.  For the purposes of this Agreement, “subsidiary”
shall mean any corporation or other entity of which at least a majority of the
securities or other ownership interest having ordinary voting power (absolutely
or contingently) for the election of directors or other persons performing
similar functions are at the time owned directly or indirectly by the Company
and/or any of its other subsidiaries.  All of the outstanding shares of capital
stock of each subsidiary have been duly authorized and validly issued, and are
fully paid and nonassessable.  There are no outstanding preemptive, conversion,
or other rights, options, warrants, or agreements granted or issued by or
binding upon any subsidiary for the purchase or acquisition of any shares of
capital stock of any subsidiary or any other securities convertible into,
exchangeable for, or evidencing the rights to subscribe for any shares of such
capital stock.  Neither the Company nor any subsidiary is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of the capital stock of any subsidiary or any convertible
securities, rights, warrants, or options of the type described in the preceding
sentence.  Neither the Company nor any subsidiary is party to, nor has any
knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock of any subsidiary.
 
(h)           Material Adverse Effect.  For the purposes of this Agreement,
“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, results of operations, condition (financial or
otherwise) or prospects of the Company and its subsidiaries, taken as a whole,
or on the transactions contemplated hereby and the other Transaction Document or
by the agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents and/or any condition, circumstance,
or situation that would prohibit or otherwise materially interfere with the
ability of the Company to perform any of its obligations under the Transaction
Documents in any material respect.
 
-6-

--------------------------------------------------------------------------------


 
(i)            No Undisclosed Events or Circumstances.  No event or circumstance
has occurred or exists with respect to the Company or its subsidiaries or their
respective businesses, properties, prospects, operations, or financial
condition, which, under applicable law, rule, or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed.
 
(j)            Compliance with Law.  The business of the Company and the
subsidiaries has been and is presently being conducted in accordance with all
applicable federal, state, and local governmental laws, rules, regulations, and
ordinances, except for such noncompliance that, individually or in the
aggregate, would not cause a Material Adverse Effect.  The Company and each of
its subsidiaries have all franchises, permits, licenses, consents, and other
governmental or regulatory authorizations, and approvals necessary for the
conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents, and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
(k)           Certain Fees.  No brokers, finders or financial advisory fees or
commissions will be payable by the Company or any subsidiary or any Exchanging
Holder with respect to the transactions contemplated by this Agreement.
 
(l)            Disclosure.  Neither this Agreement or the Schedules hereto nor
any other documents, certificates or instruments furnished to the Exchanging
Holders by or on behalf of the Company or any subsidiary in connection with the
transactions contemplated by this Agreement contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made herein or therein, in the light of the circumstances under which
they were made herein or therein, not misleading.
 
(m)           Securities Act of 1933.  Based in part upon the representations
herein of the Exchanging Holders, the Company has complied and will comply with
all applicable federal and state securities laws in connection with the offer
and issuance of the Shares hereunder.  Neither the Company nor anyone acting on
its behalf, directly or indirectly, has or will sell, offer to sell or solicit
offers to buy any of the Shares or similar securities to, or solicit offers with
respect thereto from, or enter into any preliminary conversations or
negotiations relating thereto with, any person, or has taken or will take any
action so as to bring the issuance and sale of any of the Shares under the
registration provisions of the Securities Act and applicable state securities
laws, and neither the Company nor any of its affiliates, nor any person acting
on its or their behalf, has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the issuance of any of the Shares.
 
(n)           Governmental Approvals.  Except for the filing of any notice prior
or subsequent to the Closing Date that may be required under applicable state
and/or Federal securities laws (which, if required, shall be filed on a timely
basis), including the filing of the Certificate of Designation with the
Secretary of State for the State of Delaware, no authorization, consent,
approval, license, exemption of, filing, or registration with any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic, or foreign, is or will be necessary for, or in connection with, the
execution or delivery of the Preferred Shares, or for the performance by the
Company of its obligations under the Transaction Documents.
 
-7-

--------------------------------------------------------------------------------


 
(o)           Dilutive Effect.  The Company understands and acknowledges that
its obligation to issue Conversion Shares upon conversion of the Preferred
Shares in accordance with this Agreement and the Certificate of Designation, is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interest of other stockholders of the Company.
 
(p)           Independent Nature of Exchanging Holders.  The Company
acknowledges that the obligations of each Exchanging Holder under the
Transaction Documents are several and not joint with the obligations of any
other Exchanging Holder, and no Exchanging Holder shall be responsible in any
way for the performance of the obligations of any other Exchanging Holder under
the Transaction Documents.  The Company acknowledges that the decision of each
Exchanging Holder to purchase securities pursuant to this Agreement has been
made by such Exchanging Holder independently of any other purchase and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its subsidiaries which may have made or given by any other Exchanging Holder or
by any agent or employee of any other Exchanging Holder, and no Exchanging
Holder or any of its agents or employees shall have any liability to any
Exchanging Holder (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained herein, or in any Transaction Document, and no action taken by
any Exchanging Holder pursuant hereto or thereto, shall be deemed to constitute
the Exchanging Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Exchanging Holders are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  The Company
acknowledges that each Exchanging Holder shall be entitled to protect and
enforce its rights independently, including without limitation, the rights
arising out of this Agreement or out of the other Transaction Document, and it
shall not be necessary for any other Exchanging Holder to be joined as an
additional party in any proceeding for such purpose.  The Company acknowledges
that it has elected to provide all Exchanging Holders with the same terms and
Transaction Documents for the convenience of the Company and not because it was
required or requested to do so by the Exchanging Holders.  The Company
acknowledges that such procedure with respect to the Transaction Documents in no
way creates a presumption that the Exchanging Holders are in any way acting in
concert or as a group with respect to the Transaction Documents or the
transactions contemplated hereby or thereby.
 
(q)           No General Solicitation; Placement Agent’s Fees.  Neither the
Company, nor any of its affiliates, nor any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Shares.  The Company has not engaged any placement agent or other agent in
connection with the issuance of the Shares or the transactions contemplated
herein.
 
2.2           Representations and Warranties of the Exchanging Holders.    Each
of the Exchanging Holders hereby makes the following representations and
warranties to the Company with respect solely to itself and not with respect to
any other Exchanging Holder:
 
-8-

--------------------------------------------------------------------------------


 
(a)           Incorporation and Standing of the Exchanging Holders.  If the
Exchanging Holder is an entity, such Exchanging Holder is a corporation, limited
liability company or partnership duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its incorporation.
 
(b)           Authorization and Power.  Each Exchanging Holder has the requisite
power and authority to enter into and perform this Agreement and to exchange the
Warrants for the Preferred Shares being issued to it hereunder.  The execution,
delivery and performance of this Agreement by such Exchanging Holder and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate or partnership action, and no further
consent or authorization of such Exchanging Holder or its Board of Directors,
stockholders, or partners, as the case may be, is required.  This Agreement has
been duly authorized, executed, and delivered by such Exchanging Holder and
constitutes a valid and binding obligation of the Exchanging Holder enforceable
against the Exchanging Holder in accordance with the terms thereof.
 
(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the consummation by such Exchanging Holder of the transactions
contemplated hereby or relating hereto do not and will not (i) result in a
violation of such Exchanging Holder’s charter documents or bylaws or other
organizational documents or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of any agreement, indenture or instrument or obligation to which
such Exchanging Holder is a party or by which its properties or assets are
bound, or result in a violation of any law, rule, or regulation, or any order,
judgment or decree of any court or governmental agency applicable to such
Exchanging Holder or its properties (except for such conflicts, defaults and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect on such Exchanging Holder).  Such Exchanging Holder is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or to exchange
the Warrants for the Preferred Shares in accordance with the terms hereof,
provided that for purposes of the representation made in this sentence, such
Exchanging Holder is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.
 
(d)           Acquisition for Investment.  Each Exchanging Holder is acquiring
the Preferred Shares solely for its own account, or that of its Affiliates, for
the purpose of investment and not with a view to or for sale in connection with
distribution.  Each Exchanging Holder does not have a present intention to sell
the Preferred Shares, except to an Affiliate, nor a present arrangement (whether
or not legally binding) or intention to effect any distribution of the Preferred
Shares to or through any person or entity, except to an Affiliate; provided,
however, that by making the representations herein and subject to Sections
2.2(h) and (k) below, such Exchanging Holder does not agree to hold the Shares
for any minimum or other specific term and reserves the right to dispose of the
Shares at any time in accordance with Federal and state securities laws
applicable to such disposition.  Each Exchanging Holder acknowledges that it is
able to bear the financial risks associated with an investment in the Preferred
Shares and that it has been given full access to such records of the Company and
the subsidiaries and to the officers of the Company and the subsidiaries and
received such information as it has deemed necessary or appropriate to conduct
its due diligence investigation and has sufficient knowledge and experience in
investing in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of its exchange of
the Warrants for the Preferred Shares.
 
-9-

--------------------------------------------------------------------------------


 
(e)           Status of Exchanging Holders.  Each Exchanging Holder is an
“accredited investor” as defined in Rule 501(a) promulgated under the Securities
Act.  Each Exchanging Holder has knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of
purchasing the Shares.  Such Exchanging Holder is not required to be registered
as a broker-dealer under Section 15 of the Exchange Act and such Exchanging
Holder is not a broker-dealer.
 
(f)           Opportunities for Additional Information.  Each Exchanging Holder
acknowledges that such Exchanging Holder has had the opportunity to ask
questions of and receive answers from, or obtain additional information from,
the executive officers of the Company concerning the financial and other affairs
of the Company, and to the extent deemed necessary in light of such Exchanging
Holder’s personal knowledge of the Company’s affairs, such Exchanging Holder has
asked such questions and received answers to the full satisfaction of such
Exchanging Holder, and such Exchanging Holder desires to invest in the Company.
 
(g)           No General Solicitation.  Each Exchanging Holder acknowledges that
the Preferred Shares were not offered to such Exchanging Holder by means of any
form of general or public solicitation or general advertising, or publicly
disseminated advertisements or sales literature, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio, or
(ii) any seminar or meeting to which such Exchanging Holder was invited by any
of the foregoing means of communications.
 
(h)           Rule 144.  Such Exchanging Holder understands that the Shares must
be held indefinitely unless such Shares are registered under the Securities Act
or an exemption from registration is available.  Such Exchanging Holder
acknowledges that such Exchanging Holder is familiar with Rule 144 of the rules
and regulations of the Commission, as amended, promulgated pursuant to the
Securities Act (“Rule 144”), and that such person has been advised that Rule 144
permits resales only under certain circumstances.  Such Exchanging Holder
understands that to the extent that Rule 144 is not available, such Exchanging
Holder will be unable to sell any Shares without either registration under the
Securities Act or the existence of another exemption from such registration
requirement.
 
(i)           General.  Such Exchanging Holder understands that the Preferred
Shares are being offered in exchange for the Warrants in reliance on a
securities exemption from the registration requirement of Federal and state
securities laws and the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments, and understandings of
such Exchanging Holder set forth herein in order to determine the applicability
of such exemptions and the suitability of such Exchanging Holder to acquire the
Preferred Shares.
 
(j)           Independent Investment.  Except as may be disclosed in any filings
with the Commission by the Exchanging Holders under Section 13 and/or Section 16
of the Exchange Act, no Exchanging Holder has agreed to act with any other
Exchanging Holder for the purpose of acquiring, holding, voting or disposing of
the Shares purchased hereunder for purposes of Section 13(d) under the Exchange
Act, and each Exchanging Holder is acting independently with respect to its
investment in the Shares.
 
-10-

--------------------------------------------------------------------------------


 
(k)           Trading Activities; No Short Sales.  Each Exchanging Holder’s
trading activities with respect to the Shares shall be in compliance with all
applicable federal and state securities laws.  No Exchanging Holder or any of
its affiliates has an open short position in the Common Stock.  Each Exchanging
Holder, whether in its own capacity or through a representative, agent, or
affiliate agrees that it will not enter into or effect any “short sales” (as
such term is defined in Rule 3b-3 of the Exchange Act) of the Shares or any
hedging transaction, including obtaining borrow, which establishes a net short
position with respect to the Shares, whether on a U.S. domestic exchange or any
foreign exchange.  Additionally, each Exchanging Holder further agrees that it
shall not, and that it will cause its affiliates not to, engage in any short
sales with respect to the Common Stock.
 
ARTICLE III
 
COVENANTS
 
The Company covenants with each of the Exchanging Holders as follows, which
covenants are for the benefit of the Exchanging Holders and their permitted
assignees (as defined herein).
 
3.1           Securities Compliance.    The Company shall notify the Commission
in accordance with their rules and regulations, of the transactions contemplated
by any of the Transaction Documents, including filing a Current Report on Form
8-K with respect to the transactions contemplated hereby, and shall take all
other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Preferred Shares and the Conversion Shares to the Exchanging Holders or
subsequent holders.
 
3.2           Compliance with Laws.    The Company shall comply, and cause each
subsidiary to comply, with all applicable laws, rules, regulations, and orders,
noncompliance with which could have a Material Adverse Effect.
 
3.3           Amendments.    Except as otherwise provided herein, the Company
shall not amend or waive any provision of the Certificate or Bylaws of the
Company in any way that would adversely affect the liquidation preferences,
dividends rights, conversion rights, or voting rights of the Preferred Shares;
provided, however, that any creation and issuance of another series of Junior
Stock (as defined in the Certificate of Designation) or any other class or
series of equity securities which by its terms shall rank on parity with the
Preferred Shares shall not be deemed to materially and adversely affect such
rights, preferences or privileges.
 
3.4           Other Agreements.    The Company shall not enter into any
agreement in which the terms of such agreement would restrict or impair the
right or ability to perform of the Company or any subsidiary under any
Transaction Document.
 
3.5           Reservation of Shares.    From and after the first anniversary
hereof and thereafter so long as any of the Preferred Shares remain outstanding,
the Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, no less than one hundred twenty percent
(120%) the aggregate number of shares of Common Stock needed to provide for the
issuance of the Conversion Shares.
 
-11-

--------------------------------------------------------------------------------


 
3.6           Transfer Agent Instructions.    The Company shall issue
irrevocable instructions to its transfer agent, and any subsequent transfer
agent, to issue certificates, registered in the name of each Exchanging Holder
or its respective nominee(s), for the Conversion Shares in such amounts as
specified from time to time by each Exchanging Holder to the Company upon
conversion of the Preferred Shares in the form substantially similar to one
previously used by the Company (the “Irrevocable Transfer Agent
Instructions”).  The Company warrants that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 3.6 will be
given by the Company to its transfer agent and that the Shares shall otherwise
be freely transferable on the books and records of the Company as and to the
extent provided in this Agreement.  If an Exchanging Holder provides the Company
with an opinion of counsel, in a generally acceptable form, to the effect that a
public sale, assignment or transfer of the Shares may be made without
registration under the Securities Act or the Exchanging Holder provides the
Company with reasonable assurances that the Shares can be sold pursuant to Rule
144 without any restriction as to the number of securities acquired as of a
particular date that can then be immediately sold, the Company shall permit the
transfer, and, in the case of the Conversion Shares, promptly instruct its
transfer agent to issue one or more certificates in such name and in such
denominations as specified by such Exchanging Holder and without any restrictive
legend.  The Company acknowledges that a breach by it of its obligations under
this Section 3.6 will cause irreparable harm to the Exchanging Holders by
vitiating the intent and purpose of the transaction contemplated
hereby.  Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 3.6 will be inadequate and agrees,
in the event of a breach or threatened breach by the Company of the provisions
of this Section 3.6, that the Exchanging Holders shall be entitled, in addition
to all other available remedies, to an order and/or injunction restraining any
breach and requiring immediate issuance and transfer, without the necessity of
showing economic loss and without any bond or other security being required.
 
3.7           Disclosure of Transaction.    The Company shall issue a press
release describing the material terms of the transactions contemplated hereby
(the “Press Release”) as soon as practicable after the Closing but in no event
later than 9:00 A.M. Eastern Time on the first Trading Day following the Closing
Date.  The Press Release shall be subject to prior review and comment by the
Exchanging Holders.  “Trading Day” means any day during which the OTC Bulletin
Board (or other quotation venue or principal exchange on which the Common Stock
is quoted or traded) shall be open for trading.
 
3.8           Disclosure of Material Information.    The Company covenants and
agrees that neither it nor any other person acting on its behalf has provided or
will provide any Exchanging Holder or its agents or counsel with any information
that the Company believes constitutes material non-public information (other
than with respect to the transactions contemplated by this Agreement or
information provided in the ordinary course to a member of the Board of
Directors in his capacity as such), unless prior thereto such Exchanging Holder
shall have executed a written agreement regarding the confidentiality and use of
such information.  The Company understands and confirms that each Exchanging
Holder shall be relying on the foregoing representations in effecting
transactions in securities of the Company.  Notwithstanding the requirements in
this Section 3.8 in the event of a breach of the foregoing covenant by the
Company, any of its subsidiaries, or any of its or their respective officers,
directors, employees, and agents, in addition to any other remedy provided
herein or in the Transaction Documents, an Exchanging Holder shall have the
right to make a public disclosure, in the form of a press release, public
advertisement, or otherwise, of such material, nonpublic information without the
prior approval by the Company, its subsidiaries, or any of its or their
respective officers, directors, employees, or agents.  No Exchanging Holder
shall have any liability to the Company, its subsidiaries, or any of its or
their respective officers, directors, employees, stockholders, or agents for any
such disclosure.
 
-12-

--------------------------------------------------------------------------------


 
3.9           Pledge of Securities.    The Company acknowledges and agrees that
the Shares may be pledged by an Exchanging Holder in connection with a bona fide
margin agreement or other loan or financing arrangement that is secured by the
Common Stock.  The pledge of Common Stock shall not be deemed to be a transfer,
sale, or assignment of the Common Stock hereunder, and no Exchanging Holder
effecting a pledge of Common Stock shall be required to provide the Company with
any notice thereof or otherwise make any delivery to the Company pursuant to
this Agreement or any other Transaction Document; provided that an Exchanging
Holder and its pledgee shall be required to comply with the provisions of
Article V hereof in order to effect a sale, transfer or assignment of Common
Stock to such pledgee.  At the Exchanging Holders’ expense, the Company hereby
agrees to execute and deliver such documentation as a pledgee of the Common
Stock may reasonably request in connection with a pledge of the Common Stock to
such pledgee by an Exchanging Holder.  Notwithstanding the above, no Exchanging
Holder shall permit any such pledgee, or such pledgee’s affiliates, to engage in
any short sales in respect of any such pledged shares.
 
ARTICLE IV
 
CONDITIONS
 
4.1           Conditions Precedent to the Obligation of the Company to Issue the
Shares.    The obligation hereunder of the Company to issue the Preferred Shares
to the Exchanging Holders is subject to the satisfaction or waiver, at or before
the Closing, of each of the conditions set forth below.  These conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion.
 
(a)           Accuracy of Each Exchanging Holder’s Representations and
Warranties.  The representations and warranties of each Exchanging Holder shall
be true and correct in all material respects as of the date when made and as of
the Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects as of such date.
 
(b)           Performance by the Exchanging Holders.  Each Exchanging Holder
shall have performed, satisfied, and complied in all respects with all
covenants, agreements, and conditions required by this Agreement to be
performed, satisfied, or complied with by such Exchanging Holder at or prior to
the Closing.
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling, or injunction shall have been enacted, entered, promulgated, or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(d)           Delivery of the Warrants.  The Warrants have been delivered to the
Company at the Closing Date.
 
-13-

--------------------------------------------------------------------------------


 
(e)           Delivery of Transaction Documents.  The Transaction Documents, as
relevant, shall have been duly executed and delivered by the Exchanging Holders
to the Company.
 
4.2           Conditions Precedent to the Obligation of the Exchanging Holders
to Purchase the Shares.    The obligation hereunder of each Exchanging Holder to
deliver the Warrants to the Company in exchange for the Preferred Shares is
subject to the satisfaction or waiver, at or before the Closing, of each of the
conditions set forth below.  These conditions are for each Exchanging Holder’s
sole benefit and may be waived by such Exchanging Holder at any time in its sole
discretion.
 
(a)           Accuracy of the Company’s Representations and Warranties.  Each of
the representations and warranties of the Company in this Agreement shall be
true and correct in all respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
are expressly made as of a particular date), which shall be true and correct in
all respects as of such date.
 
(b)           Performance by the Company.  The Company shall have performed,
satisfied, and complied in all respects with all covenants, agreements, and
conditions required by this Agreement to be performed, satisfied, or complied
with by the Company at or prior to the Closing.
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling, or injunction shall have been enacted, entered, promulgated, or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(d)           No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any governmental authority shall have been commenced,
and no investigation by any governmental authority shall have been threatened,
against the Company or any subsidiary, or any of the officers, directors, or
affiliates of the Company or any subsidiary seeking to restrain, prevent or
change the transactions contemplated by this Agreement, or seeking damages in
connection with such transactions.
 
(e)           Delivery of Transaction Documents.  The Transaction Documents
shall have been duly executed and, as relevant, delivered by the Company to the
Exchanging Holders.
 
(f)           Certificate of Designation of Rights and Preferences.  Prior to
the Closing, the Certificate of Designation in the form of Exhibit B attached
hereto shall have been filed with the Secretary of State of the State of
Delaware.
 
(g)           Certificates.  The Company shall have executed and delivered to
the Exchanging Holders the certificates (in such denominations as such
Exchanging Holder shall request) for the Preferred Shares being issued to such
Exchanging Holder at the Closing (in such denominations as such Exchanging
Holder shall request).
 
(h)           Resolutions.  The Board of Directors of the Company shall have
adopted resolutions consistent with Section 2.1(b) hereof in a form reasonably
acceptable to such Exchanging Holder (the “Resolutions”).
 
-14-

--------------------------------------------------------------------------------


 
(i)            Reservation of Shares.  Not later than one year following the
Closing Date and thereafter, the Company shall reserved out of its authorized
and unissued Common Stock, solely for the purpose of effecting the conversion of
the Preferred Shares, a number of shares of Common Stock equal to one hundred
twenty percent (120%) of the aggregate number of Conversion Shares issuable upon
conversion of the Preferred Shares outstanding on the Closing Date.
 
(j)            Material Adverse Effect.  No Material Adverse Effect shall have
occurred at or before the Closing Date.
 
ARTICLE V

 
STOCK CERTIFICATE LEGEND
 
5.1           Legend.    Each certificate representing the Preferred Shares and
the Conversion Shares, if appropriate, shall be stamped or otherwise imprinted
with a legend substantially in the following form (in addition to any legend
required by applicable state securities or “blue sky” laws):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR BPO MANAGEMENT SERVICES, INC. SHALL HAVE RECEIVED AN
OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT
AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
The Company agrees to reissue certificates representing any of the Conversion
Shares, without the legend set forth above if at such time, prior to making any
transfer of any such securities, such holder thereof shall give written notice
to the Company describing the manner and terms of such transfer and removal as
the Company may reasonably request.  Such proposed transfer and removal will not
be effected until:  (a) either (i) the Company has received an opinion of
counsel reasonably satisfactory to the Company, to the effect that the
registration of the Conversion Shares under the Securities Act is not required
in connection with such proposed transfer, (ii) a registration statement under
the Securities Act covering such proposed disposition has been filed by the
Company with the Commission and has become effective under the Securities Act,
(iii) the Company has received other evidence reasonably satisfactory to the
Company that such registration and qualification under the Securities Act and
state securities laws are not required, or (iv) the holder provides the Company
with reasonable assurances that such security can be sold pursuant to Rule 144
under the Securities Act; and (b) either (i) the Company has received an opinion
of counsel reasonably satisfactory to the Company, to the effect that
registration or qualification under the securities or “blue sky” laws of any
state is not required in connection with such proposed disposition, or (ii)
compliance with applicable state securities or “blue sky” laws has been effected
or a valid exemption exists with respect thereto.  The Company will respond to
any such notice from a holder within five (5) business days.  In the case of any
proposed transfer under this Section 5.1, the Company will use reasonable
efforts to comply with any such applicable state securities or “blue sky” laws,
but shall in no event be required, (x) to qualify to do business in any state
where it is not then qualified, (y) to take any action that would subject it to
tax or to the general service of process in any state where it is not then
subject, or (z) to comply with state securities or “blue sky” laws of any state
for which registration by coordination is unavailable to the Company.  The
restrictions on transfer contained in this Section 5.1 shall be in addition to,
and not by way of limitation of, any other restrictions on transfer contained in
any other section of this Agreement.  Whenever a certificate representing the
Conversion Shares is required to be issued to an Exchanging Holder without a
legend, in lieu of delivering physical certificates representing the Conversion
Shares, the Company shall cause its transfer agent to electronically transmit
the Conversion Shares or Warrant Shares to an Exchanging Holder by crediting the
account of such Exchanging Holder’s Prime Broker with the Depository Trust
Company (“DTC”) through its Deposit Withdrawal Agent Commission (“DWAC”) system
(to the extent not inconsistent with any provisions of this Agreement and
provided that the provisions of Rule 144 so permit) provided that the Company
and the Company’s transfer agent are participating in DTC through the DWAC
system.
 
-15-

--------------------------------------------------------------------------------


 
ARTICLE VI

 
INDEMNIFICATION
 
6.1           Company Indemnity.    The Company agrees to indemnify and hold
harmless the Exchanging Holders (and their respective directors, officers,
managers, partners, members, stockholders, affiliates, agents, successors and
assigns) from and against any and all losses, liabilities, deficiencies, costs,
damages, and expenses (including, without limitation, reasonable attorneys’
fees, charges, and disbursements) incurred by the Exchanging Holders as a result
of any inaccuracy in or breach of the representations, warranties, or covenants
made by the Company herein.
 
6.2           Indemnification Procedure.    Any party entitled to
indemnification under this Article VI (an “indemnified party”) will give written
notice to the indemnifying party of any matters giving rise to a claim for
indemnification; provided, that the failure of any party entitled to
indemnification hereunder to give notice as provided herein shall not relieve
the indemnifying party of its obligations under this Article VI except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice.  In case any action, proceeding or claim is brought against an
indemnified party in respect of which indemnification is sought hereunder, the
indemnifying party shall be entitled to participate in and, unless in the
reasonable judgment of the indemnified party a conflict of interest between it
and the indemnifying party may exist with respect of such action, proceeding or
claim, to assume the defense thereof with counsel reasonably satisfactory to the
indemnified party.  In the event that the indemnifying party advises an
indemnified party that it will contest such a claim for indemnification
hereunder, or fails, within thirty (30) days of receipt of any indemnification
notice to notify, in writing, such person of its election to defend, settle or
compromise, at its sole cost and expense, any action, proceeding or claim (or
discontinues its defense at any time after it commences such defense), then the
indemnified party may, at its option, defend, settle or otherwise compromise or
pay such action or claim.  In any event, unless and until the indemnifying party
elects in writing to assume and does so assume the defense of any such claim,
proceeding or action, the indemnified party’s costs and expenses arising out of
the defense, settlement or compromise of any such action, claim or proceeding
shall be losses subject to indemnification hereunder.  The indemnified party
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the indemnified party which relates to such action or claim.  The indemnifying
party shall keep the indemnified party fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto.  If
the indemnifying party elects to defend any such action or claim, then the
indemnified party shall be entitled to participate in such defense with counsel
of its choice at its sole cost and expense.  The indemnifying party shall not be
liable for any settlement of any action, claim, or proceeding effected without
its prior written consent.  Notwithstanding anything in this Article VII to the
contrary, the indemnifying party shall not, without the indemnified party’s
prior written consent, settle or compromise any claim or consent to entry of any
judgment in respect thereof which imposes any future obligation on the
indemnified party or which does not include, as an unconditional term thereof,
the giving by the claimant or the plaintiff to the indemnified party of a
release from all liability in respect of such claim.  The indemnification
required by this Article VI shall be made by periodic payments of the amount
thereof during the course of investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred, so long as the
indemnified party irrevocably agrees to refund such moneys if it is ultimately
determined by a court of competent jurisdiction that such party was not entitled
to indemnification.  The indemnity agreements contained herein shall be in
addition to (a) any cause of action or similar rights of the indemnified party
against the indemnifying party or others, and (b) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
-16-

--------------------------------------------------------------------------------


 
ARTICLE VII

 
MISCELLANEOUS
 
7.1           Fees and Expenses.    Each party shall pay the fees and expenses
of its advisors, counsel, accountants, and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery, and performance of this Agreement.
 
7.2           Specific Enforcement, Consent to Jurisdiction
 
(a)           The Company and the Exchanging Holders acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or the other Transaction Document were not performed in accordance
with their specific terms or were otherwise breached.  It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof or thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity.
 
(b)           Each of the Company and the Exchanging Holders (i) hereby
irrevocably submits to the jurisdiction of the United States District Court
sitting in the Southern District of New York and the courts of the State of New
York located in New York county for the purposes of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other
Transaction Document or the transactions contemplated hereby or thereby and (ii)
hereby waives, and agrees not to assert in any such suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such court,
that the suit, action or proceeding is brought in an inconvenient forum or that
the venue of the suit, action or proceeding is improper.  Each of the Company
and the Exchanging Holders consents to process being served in any such suit,
action or proceeding by mailing a copy thereof to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
in this Section 9.2 shall affect or limit any right to serve process in any
other manner permitted by law.
 
-17-

--------------------------------------------------------------------------------


 
7.3           Entire Agreement; Amendment.    This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the Transaction Documents, neither the Company nor any of the
Exchanging Holders makes any representations, warranty, covenant, or undertaking
with respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged
herein.  No provision of this Agreement may be waived or amended other than by a
written instrument signed by the Company and the holders of at least
seventy-five percent (75%) of the Preferred Shares then outstanding, and no
provision hereof may be waived other than by an a written instrument signed by
the party against whom enforcement of any such amendment or waiver is
sought.  No such amendment shall be effective to the extent that it applies to
less than all of the holders of the Preferred Shares then outstanding.  No
consideration shall be offered or paid to any person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration is also offered to all of the parties to the
Transaction Documents or holders of Preferred Shares, as the case may be.
 
7.4           Notices.    Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery or delivery by telex (with correct
answer back received), e-mail or facsimile at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur.  The
addresses for such communications shall be:
 
If to the Company:
BPO Management Services, Inc.
1290 N. Hancock, Ste 202
Anaheim, CA  92807
Attention: Chief Executive Officer
Tel. No.:  (714) 974-2670
Fax No.:  (714) 974-4771
E-mail:  patrick.dolan@bpoms.com
   
with copies to (which copy shall
not constitute notice):
Bryan Cave LLP
1900 Main Street, Suite 700
Irvine, CA  92614
Attention: Randolf W. Katz, Esq.
Tel. No.:  (949) 223-7103
Fax No.:  (949) 223-7100
E-mail: rwkatz@bryancave.com

 
-18-

--------------------------------------------------------------------------------


 
and:
   
Cornman & Swartz
19800 MacArthur Blvd., Suite 820
Irvine, CA  92612
Attention: Jack T. Cornman, Esq.
Tel. No.:  (949) 224-1500
Fax No.:  (949) 224-1505
   
If to any Exchanging Holder:
At the address of such Exchanging Holder set forth on Exhibit A to this
Agreement, with copies to Exchanging Holder’s counsel as set forth on Exhibit A
or as specified in writing by such Exchanging Holder
   
with copies to (which copy shall not constitute notice):
 

 
Any party hereto may from time to time change its address for notices by giving
at least ten (10) days’ written notice of such changed address to the other
party hereto.
 
7.5           Waivers.    No waiver by either party of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any other provisions,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such right
accruing to it thereafter.
 
7.6           Headings.    The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
7.7           Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and assigns.
 
7.8           No Third-Party Beneficiaries.    This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
7.9           Governing Law.    This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction.  This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
 
7.10         Survival.    The representations and warranties of the Company and
the Exchanging Holders shall survive the execution and delivery hereof and the
Closing until the second anniversary of the Closing Date, except the agreements
and covenants set forth in Articles I, III, V, VI, and VII of this Agreement
shall survive the execution and delivery hereof and the Closing hereunder,
provided, that the covenants set forth in Article III of this Agreement which
contain a term shall so survive only until expiration of said term.
 
-19-

--------------------------------------------------------------------------------


 
7.11         Counterparts.    This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.
 
7.12         Publicity.    The Company agrees that it will not disclose, and
will not include in any public announcement, the name of the Exchanging Holders
without the consent of the Exchanging Holders unless and until such disclosure
is required by law or applicable regulation, and then only to the extent of such
requirement.
 
7.13         Severability.    The provisions of this Agreement and the
Transaction Documents are severable and, in the event that any court of
competent jurisdiction shall determine that any one or more of the provisions or
part of the provisions contained in this Agreement or the Transaction Documents
shall, for any reason, be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision or part of a provision of this Agreement or the Transaction
Documents and such provision shall be reformed and construed as if such invalid
or illegal or unenforceable provision, or part of such provision, had never been
contained herein, so that such provisions would be valid, legal and enforceable
to the maximum extent possible.
 
7.14         Further Assurances.    From and after the date of this Agreement,
upon the request of any Exchanging Holder or the Company, each of the Company
and the Exchanging Holders shall execute and deliver such instrument, documents
and other writings as may be reasonably necessary or desirable to confirm and
carry out and to effectuate fully the intent and purposes of this Agreement and
the Certificate of Designation.
 
7.15         2007 Stock Incentive Plan Amendment.    The Exchanging Holders
hereby acknowledge and agree that the Company shall have the right to amend the
2007 Stock Incentive Plan (the “Plan”), if unanimously approved by the Board of
Directors for the benefit of the current and future management of the Company
and its subsidiaries pursuant to which up to Twelve Million Three Hundred
Sixty-six Thousand Six Hundred Sixty-seven (12,366,667) shares of Common Stock
may be issued, provided that options to purchase up to an aggregate Eight
Million Three Hundred Thirty-three Thousand Three Hundred Thirty-four
(8,333,334) shares of the Common Stock available for issuance under the Plan
shall be granted (including options to purchase Common Stock) to Patrick Dolan
and James Cortens.  The vesting provisions of stock options pursuant to the Plan
shall be on terms no more favorable than the Company’s vesting provisions for
awards of stock options under its 2007 Stock Incentive Plan.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
-20-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.
 

 
BPO MANAGEMENT SERVICES, INC.
         
By: /s/ Patrick A. Dolan
 
  Name: Patrick A. Dolan
  Title: Chief Executive Officer
     
VISION OPPORTUNITY MASTER FUND, LTD.
          By: /s/ Adam Benowitz  
  Name: Adam Benowitz
  Title: Director
     
RENAISSANCE CAPITAL GROWTH & INCOME FUND III, INC.
          By: /s/ Russell Cleveland  
  Russell Cleveland
  President
     
RENAISSANCE US GROWTH INVESTMENT TRUST PLC
          By: /s/ Russell Cleveland  
  Russell Cleveland
  President
     
US SPECIAL OPPORTUNITIES TRUST PLC
          By:  /s/ Russell Cleveland  
 Russell Cleveland
 President

 
-21-

--------------------------------------------------------------------------------


 

 
PREMIER RENN US EMERGING GROWTH FUND LTD.
          By: /s/ Russell Cleveland  
  Russell Cleveland
  President
     
BRIDGEPOINTE MASTER FUND LTD.
          By:    
  Name:
  Title:
     
HELLER CAPITAL INVESTMENTS LLC
          By: /s/ Ronald J. Heller  
  Name: Ronald J. Heller
  Title: Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A to the
SERIES F CONVERTIBLE PREFERRED STOCK ISSUANCE AGREEMENT FOR
BPO MANAGEMENT SERVICES, INC.
 
Legal Entity Name and Address of Exchanging Holder
Number of Preferred Shares Issued
Number and Class of Warrants Exchanged
             
VISION OPPORTUNITY MASTER FUND, LTD.
           
20 W. 55th Street, 5th floor
  145,057
 
  A-Warrant
 
 5,666,667
 
New York, NY 10019
  226,667
 
  B-Warrant
 
 11,333,334
 
Tel: Fax: 212-867-1416
      164,267
 
  D-Warrant
 
 7,333,334
 
Attn:  Adam Benowitz and Antti Uusiheimala
  536,001
 
                           
E-mail: adam@visicap.com & antti@visicap.com
 
                       
RENAISSANCE US GROWTH INVESTMENT TRUST PLC (“RUSGIT”)
           
Frost National Bank
   26,667
 
  A-Warrant
 
 1,041,667
 
100 W. Houston Street
   41,667
 
  B-Warrant
 
 2,083,334
 
ATTN: Henri Domingues T-8
 23,334  
   D-Warrant
 
1,041,667
 
San Antonio, TX 78205
   91,668
                         
 4,166,668
 
Contact for docs: Eric Stephens
           
Tel: (214) 891-8046/ Fax:
           
Email: estephens@rencapital.com
                         
RENAISSANCE CAPITAL GROWTH & INCOME FUND III, INC. (“RENN3”)
           
Frost National Bank
    21,334
 
  A-Warrant
 
 833,334
 
100 W. Houston Street
    33,334
 
  B-Warrant
 
 1,666,667
 
ATTN: Henri Domingues T-8
       18,667
 
  D-Warrant
 
 833,334
 
San Antonio, TX 78205
    73,335
     
 3,333,335
 
Contact for docs: Eric Stephens
           
Tel: (214) 891-8046/ Fax:
           
Email: estephens@rencapital.com
                         
US SPECIAL OPPORTUNITIES TRUST PLC (“USSO”)
           
Frost National Bank
    26,667
 
  A-Warrant
 
 1,041,667
 
100 W. Houston Street
    41,667
 
  B-Warrant
 
 2,083,334
 
ATTN: Henri Domingues T-8
         23,334
 
  D-Warrant
 
 1,041,667
 
San Antonio, TX 78205
    91,668
     
 4,166,668
 
Contact for docs: Eric Stephens
           
Tel: (214) 891-8046/ Fax:
           
Email: estephens@rencapital.com
           

 

--------------------------------------------------------------------------------


 
PREMIER RENN US EMERGING GROWTH FUND LTD. (“PREMIER”)
           
Premier RENN US Emerging Growth Fund Ltd.
           
Acct # PRN01/17-28085
  10,667
 
 A-Warrant
 
 416,667
 
c/o Cristina Ramones
  16,667
 
 B-Warrant
 
 833,334
 
The Northern Trust Company
  9,334
 
 D-Warrant
 
 416,667
 
801 South Canal Street, C-1-North
  36,668
     
 1,666,668
 
Chicago, IL 60607
           
Contact for docs: Eric Stephens
           
Tel: (214) 891-8046/ Fax:
           
Email: estephens@rencapital.com
                         
BRIDGEPOINTE MASTER FUND LTD.
           
1120 Sanctuary Parkway, Suite 325
  42,667
 
 A-Warrant
 
 1,666,667
 
Alpharetta, GA 30004
  66,667
 
 B-Warrant
 
 3,333,334
 
Contact for docs: Brad Hathorn
  42,400
 
 D-Warrant
 
 1,000,000
 
Tel: 770-640-8130 ext 120 Fax: 770.777.5844
  131,734
     
 6,000,001
 
Email: bradhathorn@roswellcapitalpartners.com
                         
HELLER CAPITAL INVESTMENTS LLC
           
700 E. Palisade Ave
           
Englewood Cliffs, NJ 07632
  25,601
 
 A-Warrant
 
 1,000,001
 
Contacts for docs: Steven Hart
  40,001
 
 B-Warrant
 
 2,000,001
 
Tel: 201-816-4235/ Fax:  201-569-5014
  00,000
 
 D-Warrant
 
 0,000,000
 
Email: shart@hellercapitalpartners.com
  65,602
     
 3,000,002
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B to the
SERIES F CONVERTIBLE PREFERRED STOCK ISSUANCE AGREEMENT FOR
BPO MANAGEMENT SERVICES, INC.
FORM OF CERTIFICATE OF DESIGNATION

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
BPO MANAGEMENT SERVICES, INC.
CONVERSION NOTICE
 
Reference is made to the Certificate of Designation of the Relative Rights and
Preferences of the Series F Convertible Preferred Stock of BPO Management
Services, Inc. (the “Certificate of Designation”).  In accordance with and
pursuant to the Certificate of Designation, the undersigned hereby elects to
convert the number of shares of Series F Convertible Preferred Stock, par value
$0.01 per share (the “Preferred Shares”), of BPO Management Services, Inc., a
Delaware corporation (the “Company”), indicated below into shares of Common
Stock, par value $0.01 per share (the “Common Stock”), of the Company, by
tendering the stock certificate(s) representing the share(s) of Preferred Shares
specified below as of the date specified below.

 

  Date of Conversion:            Number of Preferred Shares to be converted:    
        Stock certificate no(s). of Preferred Shares to be converted:      

 
Please confirm the following information:

 

  Conversion Price:             Number of shares of Common Stock to be issued:  
 

 
Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion: _________________________
 
Please issue the Common Stock into which the Preferred Shares are being
converted and, if applicable, any check drawn on an account of the Company in
the following name and to the following address:

 

  Issue to:                   Facsimile Number:              Authorization:     
  By:     Title:    Dated:  

 
 

--------------------------------------------------------------------------------